DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
adjustment mechanism in claim 1
securement features in claim 30
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-10, 12, 13, and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0004504 (Callas et al.).
Regarding claim 1, Callas et al. teaches an epicardial device for reducing or preventing regurgitation of blood through a valve of a heart (abstract; [0001]; Figure 27; [0121]; [0125]-[0126]), said device comprising:
a main body having a segment (Figure 27, posterior segment, 1024) adapted to apply force to an epicardial surface of the heart ([0121]; [0126]); a member (Figure 27, inferior arm portion, 1027) that applies counterforce to said force applied by said segment (1024) ([0121]; [0125]-[0126]);
and an adjustment mechanism (Figure 27, coupling portion, 1032 and set screw) that is mechanically operated to change the force applied by said segment (1024) (coupling portion 1032 that “may be slid or moved along the rod 1034 to alter the distance” and secured with a set screw in coupling 1032 is considered an equivalent of the disclosed structure corresponding to the “adjustment mechanism” in light of 35 U.S.C. 112(f), [0126]); wherein 
said adjustment mechanism (1032, set screw) can be mechanically operated before or after anchoring of said device to the epicardial surface wherein said anchoring of said device includes mechanical anchoring of said device against the heart surface, Figure 27).
Regarding claims 5 and 6, Callas et al. teaches the epicardial device is configured for reshaping an annulus of a mitral or tricuspid valve of the heart (abstract; [0154]).
Regarding claims 7 and 12, Callas et al. teaches said valve is the mitral valve and said epicardial device is configured for reshaping an annulus of the mitral valve of the heart ([0154]); said main body comprises an anterior segment (Figure 27, inferior arm portion, 1027) adapted to be contacted to an anterior surface of the heart, a posterior segment (1024) adapted to be contacted to a posterior surface of the heart and a lateral segment (Figure 27, lateral segment, 1022) joining said anterior segment (1027) and said posterior segment (1024) ([0121]; [0125]-[0126]; Figure 27); wherein said posterior segment (1024) comprises said segment adapted to apply force and said anterior segment (1027) comprises said member that applies counterforce to said force (Figure 27).
Regarding claims 8-10, Callas et al. teaches the annulus of the mitral valve lies in a plane between the left atrium and the left ventricle of the heart, the anatomy of the heart includes an aorta, a pulmonary trunk, a superior vena cava, a transverse sinus, an oblique sinus, and an atrioventricular groove ([0068]); wherein said anterior segment Figure 27; [0071]; [0121]-[0122]; [0126]). 
Regarding claim 13, Callas et al. teaches an inferior segment (Figure 27, superior arm segment, 1026 including perpendicularly extending portions of 1020 adjoining segment 1026 to segment 1027) extending from said main body in a direction transverse to a direction in which said anterior (1027), lateral (1022), and said posterior (1024) segments extend (see Figure 27; [0125]-[0126]).
Regarding claim 15, Callas et al. teaches said segment (1024) comprises a rigid structural rib contained within a pad  covered by a sheath (clip 1010 includes a wire or rod encased within outer member 1030 wrapped in a fabric sheath, [0105]-[0106]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0004504 (Callas et al.).
claims 16 and 17, Callas et al. teaches all the limitations of claim 15. Callas et al. teaches the device comprises a pad configured to receive tissue anchors (clip 1010 covered by “pad” outer member 1030, which is covered by a sheath, [0105]-[0106]), but does not teach the cited embodiment further comprises a flap extending from the pad configured to receive tissue anchors.
However, Callas et al. teaches an alternative embodiment comprising a flap (Figure 30, flap, 1070) extending from a sheath of the pad of the device, wherein the flap (1070) is configured for receiving tissue anchors therethrough to anchor said epicardial device to the heart (clip 1010 covered by “pad” outer member 1030, which is covered by a sheath, [0105]-[0106]; [0129]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath of Figure 27 to further include a flap extending from the sheath as taught by Figure 30, because Callas et al. teaches providing such a flap assists in anchoring the device to the heart ([0129]).
Regarding claim 18, Callas et al. teaches a method of epicardial treatment of mitral valve regurgitation associated with the mitral valve of a heart (abstract; Figure 27 [0001]; [0121]-[0122]; [0125]-[0126]; [0154]), the anatomy of the heart including an aorta, a pulmonary trunk, a superior vena cava, a transverse sinus, a left atrial appendage, and an oblique sinus ([0068]), the method comprising: providing a device (Figure 27, epicardial clip, 1010) having an anterior segment (Figure 27, inferior arm portion, 1027), an anterior end, a posterior segment (Figure 27, posterior segment, 1024), a posterior end and a lateral segment (Figure 27, lateral segment, 1022) extending between the anterior segment (1027) and the posterior segment (1024) Figure 27, coupling portion, 1032 and set screw) that changes a distance between the posterior (1024) and anterior (1027) segments ([0121]-[0122]; [0125]-[0126]). Callas et al. does not specify in the cited embodiment the method includes visually observing whether the mitral valve regurgitation has been successfully reduced or eliminated; and when it is observed that the mitral valve regurgitation has not been successfully reduced or eliminated, adjusting the force applied by the anterior and posterior segments by adjusting the distance therebetween, while the anterior and posterior segments remain positioned epicardially on the heart at locations apposite to the annulus of the mitral valve.
However, Callas et al. teaches an alternative embodiment of a method for epicardial treatment of mitral valve regurgitation associated with the mitral valve of a heart (abstract; [0001]; [0054]; [0074]-[0076]), comprising: positioning a visually observing whether the mitral valve regurgitation has been successfully reduced or eliminated (echocardiographic images during procedure, [0073]; [0076]; [0078]); and when it is observed that the mitral valve regurgitation has not been successfully reduced or eliminated, adjusting the force applied by the anterior and posterior segments during the placement procedure by adjusting the distance therebetween ([0073]; [0076]; [0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of placing the device of Figure 27 of Callas et al. to further include steps of visually observing whether the mitral valve regurgitation has been successfully reduced or eliminated; and when it is observed that the mitral valve regurgitation has not been successfully reduced or eliminated, adjusting the force applied by the anterior and posterior segments by adjusting the distance therebetween as taught by the method of placing the device of Figures 4A-B, because visually assessing whether the mitral valve regurgitation has been successfully reduced or eliminated and performing adjustment to the force applied by the device when it is observed the regurgitation has not been sufficiently reduced or eliminated permits intraoperative adjustment to ensure success of the medical procedure without the need for additional invasive surgical adjustment in the event the initial force applied by the device is insufficient ([0073]). Callas et al. does not expressly teach the adjustment is performed while the anterior and posterior segments remain positioned epicardially on the heart at locations apposite to the annulus of the mitral valve. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Callas et al. to include adjusting the force applied by the device while the anterior and posterior segments remain positioned epicardially on the heart, because performing such adjustment while the device is positioned on the heart permits the adjustment to be performed while under visual observation by the practitioner to improve efficiency of the procedure.
Regarding claim 19, Callas et al. teaches all the limitations of claim 18. Callas et al. teaches said adjusting is performed prior to anchoring the device epicardially on the heart (tissue in-growth of sheath 1030 provides anchoring, which occurs following completion of the placement procedure, [0105]-[0106]).
claim 20, Callas et al. teaches all the limitations of claim 18. Callas et al. does not expressly state the adjusting is performed after anchoring the device epicardially on the heart.
However, Callas et al. teaches an alternative embodiment wherein the epicardial device is anchored to the epicardial surface of the heart during implantation ([0129]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Callas et al. such that the device is anchored on the epicardial surface of the heart before adjusting the force applied in order to ensure the device is securely positioned at its proper location while applying the proper force needed to reshape the mitral valve and improve cardiac function ([0073]; [0076]; [0078]; [0129]; see discussion for claim 18).
Regarding claim 25, Callas et al. teaches all the limitations of claim 18. The modified method of Callas et al. teaches said visually observing is performed echocardiographically ([0073]; [0076]; [0078]).
Regarding claim 26, Callas et al. teaches all the limitations of claim 18. The modified method of Callas et al. teaches prior to said positioning, applying a force to a posterior surface of the heart while visually observing blood flow through the mitral valve; varying the force to establish a force that successfully reduces or eliminates the mitral valve regurgitation; and46Atty. Docket: MITR-003 measuring a distance between a posterior external wall and an anterior external wall of the heart in a deformed state resultant from the application of force that successfully reduces or eliminates the mitral valve regurgitation, the distance being measured between locations where the device is to be positioned; and wherein said providing a device includes selecting the device to have a distance 
Regarding claim 27, Callas et al. teaches all the limitations of claim 18. Callas et al. teaches positioning comprises: positioning the anterior segment (1027) in the transverse sinus of the heart; positioning the posterior segment (1024) on or inferior to the atrioventricular groove of the heart, wherein the device reshapes the annulus of the mitral valve; and wherein said anterior and posterior ends are spaced apart from one another by a predetermined distance and remain separated by a gap or opening after said positionings ([0121]-[0122]; [0125]-[0126]; see discussion for claim 18).
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 1 September 2021, with respect to the rejections of claims 1, 18, and their dependents under 35 U.S.C. 102 citing Callas et al. Figures 4A-C have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground of rejection is made in view of a different interpretation of Callas et al. as this reference better teaches and/or suggests applicant’s claimed invention.
Applicant’s arguments, see pages 11-12, filed 1 September 2021, with respect to the rejections of claims 23 and 24 under 35 U.S.C. 103 citing Callas et al. and Mortier et al. have been fully considered and are persuasive.  The rejections of 1 April 2021 have been withdrawn. 
Applicant’s arguments, see pages 12-14, filed 1 September 2021, with respect to the rejections of claim 11 under 35 U.S.C. 103 citing Callas et al. and Juravic et al. have rejection of 1 April 2021 has been withdrawn.
Applicant’s arguments, see page 14, filed 1 September 2021, with respect to the rejections of claim 13 under 35 U.S.C. 103 citing Callas et al. have been fully considered but they are not persuasive. Applicant contends Figure 27 of Callas et al. does not teach an inferior segment extending transverse to the main body since both of elements 1026 and 1027 extend parallel rather than transverse (arguments, page 14). The examiner does not find this argument to be persuasive. The “inferior segment” of Figure 27 is construed as arm segment 1026 as well as the transverse portions extending between segment 1026 and 1027. Accordingly, the device of Figure 27 meets the limitations of claim 13.
Applicant’s arguments, see page 14, filed 1 September 2021, with respect to the rejections of claim 14 under 35 U.S.C. 103 citing Callas et al. have been fully considered and are persuasive.  The rejection of 1 April 2021 has been withdrawn.
Applicant’s arguments, see page 15, filed 1 September 2021, with respect to the rejections of claims 16-17 under 35 U.S.C. 103 citing Callas et al. Figure 4C have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground of rejection is made in view of a different interpretation of Callas et al. as this reference better teaches and/or suggests applicant’s claimed invention.
Allowable Subject Matter
Claims 28-30
Claims 2, 3, 11, 14, 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable for the reasons noted in the prior Office action or the persuasive remarks noted above, respectively, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791